 1
     KELSEY MACKENZIE BROWN, CA #263109
 2   Mackenzie Legal, PLLC
     1003 Whitman Street
 3   Tacoma, WA. 98406

 4   Phone: (206) 300-9063
     Email: kelsey@mackenzielegal.com
 5
     Attorney for Plaintiff
 6
                               IN THE UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA

 8
     BIRDIE SMITH,                                         Civil No. 1:18-CV-0189-GSA
 9
              Plaintiff,
10
              v.                                           STIPULATED MOTION FOR
11                                                         ATTORNEYS FEES AND EXPENSES
     NANCY BERRYHILL,                                      PURSUANT TO 28 U.S.C. § 2412(d)
12   Acting Commissioner of Social Security,

13            Defendant.

14            The parties agree that Plaintiff is entitled to an award of attorney’s fees and expenses to be

15   paid by the Defendant, pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C.

16   § 2412(d), subject to any offset as described in Astrue v. Ratliff, 130 S.Ct. 2521 (2010).

17            The parties agree that an award of attorney’s fees in the amount of $6,200, as an inclusive

18   amount of all attorney fees and expenses, shall be awarded to Plaintiff as a settlement amount.

19            If it is determined that Plaintiff’s EAJA fees and expenses are not subject to any offset

20   allowed under the Department of the Treasury’s Offset Program, then the check for EAJA fees

21   and costs shall be made payable to Kelsey Mackenzie Brown, based upon Plaintiff’s assignment

22   of these amounts to Plaintiff’s attorney.

23

24
                                                                                       Kelsey Mackenzie Brown, Esq
25                                                                                             1003 Whitman Street
                                                                                                Tacoma, WA 98406
26                                                                                      Telephone: (206) 300-9063
     Page 1        PLAINTIFF’S MOTION FOR ATTORNEY FEES,
 1
              The parties agree that whether these checks are made payable to Plaintiff, or to Kelsey
 2
     Mackenzie Brown, they shall be mailed to Plaintiff's attorney at the following address: Mackenzie
 3
     Legal, PLLC, c/o Kelsey Brown, 1003 Whitman Street, Tacoma, WA 98406.
 4

 5

 6
     Dated this 4th day of June 2019:                      s/ KELSEY MACKENZIE BROWN
 7                                                         Kelsey Mackenzie Brown, CA #263109
                                                           1003 Whitman Street
 8                                                         Tacoma, WA 98406
                                                           Telephone: (206) 300-9063
 9                                                         Kelsey@mackenzielegal.com

10                                                         Attorney for Plaintiff

11

12   Dated this 4th day of June 2019:                      s/ KELSEY MACKENZIE BROWN FOR
                                                           Michael Marriott
13                                                         Via email authorization
                                                           Social Security Administration
14                                                         Office of the General Counsel
                                                           160 Spear Street, Suite 800
15                                                         San Francisco, CA 94105-1545
                                                           415-977-8942
16
                                                           Attorneys for Defendant
17

18
     IT IS SO ORDERED.
19
        Dated:      June 11, 2019                          /s/ Gary S. Austin
20                                                   UNITED STATES MAGISTRATE JUDGE

21

22

23

24
                                                                                    Kelsey Mackenzie Brown, Esq
25                                                                                          1003 Whitman Street
                                                                                             Tacoma, WA 98406
26                                                                                  Telephone: (206) 300-9063
     Page 2      PLAINTIFF’S MOTION FOR ATTORNEY FEES,
